Citation Nr: 0123250
Decision Date: 09/25/01	Archive Date: 12/03/01

DOCKET NO. 94-36 723               DATE SEP 25, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Cleveland, Ohio

THE ISSUE

Entitlement to waiver of recovery of an overpayment of improved
disability pension in the amount of $10,395.

(The issue of entitlement to service connection for post-traumatic
stress disorder is the subject of a separately docketed decision of
the Board.)

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United
States

ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from July 1948 to October
1957 and from October 1958 to October 1960.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a November 1992 decision by the Committee on Waivers
and Compromises (COW) at the Cleveland, Ohio, Regional Office (RO)
of the Department of Veterans Affairs (VA) which denied the
veteran's request for waiver of recovery of an overpayment of
improved pension in the amount of $10,395. The COW found that a
waiver was precluded due to misrepresentation by the veteran
regarding his award of Social Security benefits. The veteran
initiated an appeal and the COW affirmed their decision in July
1994 and again in. October 1994. The processing of his appeal was
then sidetracked for an extended period while other issues were
adjudicated  In February 2001, the COW affirmed the denial in a
third and final memorandum of affirmation. The appeal was then
forwarded to the Board, concurrently with the separately appealed
issue of entitlement to service connection for post-traumatic
stress disorder (PTSD), which is the subject of a separate
concurrently issued decision by the Board.

FINDINGS OF FACT

1. The veteran, in his original claim for improved disability
pension in June 1990, reported that he had filed an application for
Social Security benefits but he was not in receipt of such benefits
and no decision had yet been made.

2. He submitted written statements in May 1991 wherein he asserted
that he was not receiving Social Security benefits; that they had
been denied and that no claim for such benefits was pending.

2 -

3. He was awarded improved disability pension in August 1991 at a
rate that was based on his report that he was not in receipt of
Social Security benefits and that his income was limited to various
retirement benefits.

4. At the time of the award and on various subsequent occasions,
the veteran was notified in writing that he was obligated to report
all changes of income and that failure to do so could result in
creation of an overpayment.

5. In July 1992 the RO became aware that the veteran was receiving
Social Security benefits and it was subsequently determined that he
had been receiving them since March 1991.

6. A preponderance of the evidence of record establishes that the
indebtedness at issue resulted from behavior on the part of the
veteran that showed an intent to obtain and retain VA benefits to
which he was not entitled through willful deception.

CONCLUSION OF LAW

Waiver of recovery of an overpayment of improved pension in the
amount of $10,395 is precluded by misrepresentation on the part of
the veteran in the creation of the indebtedness. 38 U.S.C.A. 5103,
5104, 5107 (West 1991); 38 C.F.R. 1.962, 1.965 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background.

The veteran filed his original claim for improved disability
pension in June 1990. He reported therein that he had filed an
application for Social Security Administration disability benefits
but had not yet received a decision on his claim.

3 -

He further reported that he had a claim pending with the State of
Ohio for worker's compensation. He reported income of $62.40,
apparently from an employment pension that he had received since
1989. He indicated that he had received $4,012 in Ohio unemployment
compensation plus $354 in "charitable donations under the Ohio
Veterans Service Commission Law." By a rating decision of April
1991, the veteran was found to be permanently and totally disabled
from June 1990.

In May 1991 the RO requested that the veteran provide additional
information concerning family net worth and income, including
clarification of the status of his application for Social Security
benefits. The veteran responded later in May 1991 by submitting a
copy of a Social Security Administration letter dated in August
1990 notifying him that his claim had been denied. In an
accompanying statement, he stated that he did "not have a pending
claim filed with the Social Security Administration at this time."
He also submitted a VA Form 21-0517-1 in which he denied that he
was receiving Social Security benefits and reported that he had no
family income other than retirement benefits paid at the rate of
$62.40 per month. He reported that his unemployment had stopped in
April 1990.

The RO notified the veteran in June 1991 that he had been awarded
disability pension and that his report of family net worth, income
and unreimbursed medical expenses had been considered in the award.
He was notified that the award included additional amounts for his
wife and for a daughter who was attending school. An attachment to
the award letter advised the veteran that he was obligated to
notify the VA immediately in the event of any changes of income and
that failure to provide such information could result in the
creation of an overpayment.

In June 1991 the veteran submitted a statement containing
corrections to the information supplied on the VA form previously
submitted in May 1991. He reported that he was receiving slightly
over $140 monthly in State retirement benefits (the date these
began is not clear, but it appears that it was prior to May 1991).
On the basis of this information, the RO established an overpayment
of $14, which was subsequently recovered.

- 4 -

At the time of the amendment to the award that created the $14
overpayment, the veteran was notified by letter of the basis for
the recomputation of the award. The absence of Social Security
income in computing the award was specifically noted and the
veteran was again instructed to notify the VA immediately of any
change of income. Similar notices were provided to the veteran
following amendments to the award in November 1991 and June 1992.

The RO informed the veteran in July 1992 that the Social Security
Administration had informed the VA that he was currently in receipt
of Social Security benefits of $775.90 per month and that his wife
was in receipt of benefits of $129.40 per month. The RO requested
further information concerning the Social Security award, including
the date of receipt of the first check, the amount of the check,
including any retroactive benefits due, and his gross monthly
entitlement. The veteran was asked to submit a copy of his initial
Social Security award certificate. He was advised that if he did
not respond within 60 days, the pension award would be terminated
from July 1, 1991, based on the information furnished by the Social
Security Administration.

In August 1992 the veteran submitted a copy of an Social Security
award certificate dated in March 1991 showing that Social Security
benefits had been awarded from April 1990. The document advised him
that his first check was for $6,130 for the period through February
1991 and an additional $1,794 had been withheld for possible
attorney fees. He was also informed that subsequent checks would be
in the amount of $748 per month. Other award letters confirming the
granting of benefits for his wife at the monthly rate of $129 and
for dependent children at the same rate, but beginning in June
1991, were also enclosed. Copies of subsequent correspondence with
an attorney establishes that he initial denial of Social Security
had been appealed in July 1990, and benefits were awarded in March
1991. The attorney's fee was $750. In an August 1992 financial
statement the veteran reported that Social Security benefits of
$775 for himself and $129 each for a wife and two children were
being received. He also reported receiving an adjustment from
Social security of $1,044.

5 -

On the basis of this information, the veteran's pension award was
recomputed and was retroactively terminated from July 1, 1991,
resulting in creation of the present overpayment. In November 1992
the veteran submitted a VA Form 4-5655, Financial Status Report, in
which he provided current information concerning family income and
expenses.

II. Analysis.

An overpayment of VA benefits is subject to recovery if not waived.
Waiver of recovery of an indebtedness is statutorily precluded if
there is any indication of fraud, misrepresentation of a material
fact, or bad faith on the part of the claimant. 38 U.S.C.A. 5302(c)
(West 1991); 38 C.F.R. 1.965(b) (2000). See Ridings v. Brown, 6
Vet. App. 544, 546 (1994); Farless v. Derwinski, 2 Vet. App. 555,
556 (1992). Under the law, there shall be no recovery of payments
or overpayments of any benefits where the Secretary determines that
recovery would be against equity and good conscience, but the
question may not be considered if it is determined that there was
fraud, misrepresentation or bad faith on the part of the claimant.
38 U.S.C.A. 5302(a) (West 1991); 38 C.F.R. 1.965(b) (2000).

The term "fraud" means an intentional misrepresentation of fact or
the intentional failure to disclose pertinent facts, for the
purpose of obtaining or retaining eligibility for VA benefits with
knowledge that the misrepresentation or failure to disclose may
result in the erroneous award or retention of such benefits. 38
C.F.R. 3.1(aa) (2000). Fraud and misrepresentation contain common
characteristics and are considered as a single element. See
VAOPGCPREC 4-85 (September 16, 1985).

Thus, the factual inaccuracy of a statement does not by itself
constitute misrepresentation under the regulatory criteria. Under
38 C.F.R. 1.962(b) a misrepresentation of such degree as to
preclude waiver "must be more than non- willful or mere
inadvertence." A veteran is not necessarily held to the strictest
possible interpretation an incorrect statement. A state of mind
characterized by an intent to deceive is required. The type of
"misrepresentation" precluding waiver is thus tantamount to fraud.
The VA General Council adopted this interpretation of

- 6 -

the regulations in the above-cited opinion as the basis f )r its
determination that "fraud and misrepresentation" essentially
constitute a single entity rather than two separate bases for
denying a waiver.

In the present case, the overpayment charged resulted from the
veteran's misstatements to the RO concerning his Social Security
benefits. The veteran initially reported in his original VA
application that a Social Security claim was pending and he later
furnished a Social Security Administration notice showing that
Social Security benefits had been denied in August 1990. An award
of Social Security benefits was made to him in March 1991, based on
an immediate request for reconsideration of the August 1990
determination.

Viewed in context, the veteran's May 1991 statements appear to have
been phrased to be deliberately misleading, in addition to being
wrong.  Unlike the origin al application, which stated forthrightly
and correctly that a Social Security claim had been denied, in May
1991 he furnished the August 1990 denial from Social Security, but
did not furnish the March 1991 award of benefits on
reconsideration. He also reported that a claim for Social Security
benefits was not "pending" at that time. That statement was
technically correct; the claim was not "pending" because it had
already been allowed and the benefits were being paid to him. Since
the veteran was well aware of the allowance and that he had been
receiving benefit checks, it must be concluded that he intended to
create the impression that he was not then receiving, and would not
receive income from social Security anytime soon. Subsequently, the
veteran had many opportunities to set the record straight. He was
informed of his income reporting obligations when the pension award
was approved in June 1991. He provided updated income information
in June 1991 which contained a detailed discussion of other income
sources but conspicuously omitted any reference to Social Security
benefits. Later notices sent to him in November 1991 and June 1992
in connection with, amendments to his award again put him on notice
of the need to report all income from any source.

The Board finds that there is no ambiguity in the circumstances
describing the creation of the present overpayment. The veteran's
submission of misleading

- 7 -

statement and letters in May 1991 concerning the status of his
Social Security benefits and his failure to correct the record
after receipt of periodic notices of his income reporting
obligations are clear evidence that the veteran was actively
attempting to conceal his major source of income. His pattern of
conduct in pursuing his VA pension claim demonstrates a fraudulent
intent and a willfully deceptive purpose that satisfy the strict
requirement of 1.962(b). Accordingly, the Board finds that waiver
of recovery of the resulting overpayment is barred by the
misrepresentation on his part. 38 U.S.C.A. 5302. The finding of
misrepresentation precludes consideration of whether recovery of
the indebtedness would be against equity and good conscience.

The Board would further note that the overpayment charged to the
veteran is for a period beginning in July 1991. While this would
appear to incorrect, being based on the date of receipt of
additional Social Security benefits when his wife and adopted
children became entitled and the assumption that his state
retirement also began at that time, it also appears that this error
was an administrative error in his favor, and is not subject to
review by the Board.

The decision herein is not affected by a significant change in the
law that has become effective during the pendency of this appeal.
On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096
(2000) which among other changes, eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the duty
to assist, and supercedes the decision of the United States Court
of Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 477
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet.
App. Nov. 6, 2000) (per curiam order), which had held that VA
cannot assist in the development of a claim that is not well
grounded. Since the RO has not yet considered whether any
additional notification or development action is required under the
Veterans Claims Assistance Act of 2000, it would ordinarily be
potentially prejudicial to the veteran for the Board to proceed to
issue a decision at this time. See Bernard v. Brown, 4 Vet. App. 3
84 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published
at 57 Fed. Reg. 49,747 (1992)). However, the basic facts upon which
the present appeal is being

8 -

decided are essentially undisputed. Where it is the law and not the
facts which is dispositive of the issue on appeal, the claim must
be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426
(1994). Consideration under the provisions of the VCAA would not
change that result. 

ORDER

The granting of a waiver of recovery of an overpayment of improved
pension is denied.

ROBERT D. PHILIPP 
Member, Board of Veterans' Appeals

- 9 -



